El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Esta apelación ha sido interpuesta por los demandan-tes contra sentencia que declaró sin lugar su demanda des-pués de celebrado el juicio.
Los apelantes son los herederos colaterales de Celestino Cortijo Rosario fallecido en el año 1899 sin descendientes y alegan ser dueños de la mitad de la finca descrita en la demanda que su causante compró durante su matrimonio con María de los Angeles Rosario, a quien heredó su hijo natural reconocido Evaristo Rosario, y que éste en el año 1909 tramitó un expediente de dominio, prescindiendo del título anterior, con el fin de privar a los demandantes de. su derecho en la finca, alegando que la había adquirido la mitad por herencia de su madre y la otra mitad por com-pra a los demandantes, quienes no han vendido a Evaristo Rosario ni a persona alguna sus derechos como herederos *432de Celestino Cortijo Rosario, y que aprobado el expediente de dominio fue inscrito en el registro de la propiedad ha-biendo vendido Evaristo Rosario algunas parcelas de ella. La demanda está dirigida contra Evaristo Rosario y contra otras personas.
Resulta de la prueba que Jacinto Rivera compró la finca, ■al gobierno español en el año 1873 por precio pagadero en nueve años y que en 1880 solicitó de la Intendencia General de Hacienda el traspaso de ella a favor de Celestino Cortijo Rosario, habiéndose resuelto por la Intendencia <pie para la aprobación del traspaso y otorgamiento de es-critura a favor de Cortijo se ratificase el contrato ante el Alcalde de Loíza imponiéndose la condición de que los plazos vencidos habían de ser satisfechos al Tesorero antes de concederse lo que se solicitaba, sin que aparezca que esa escritura se otorgara, pero consta que desde 1886 Cortijo figuraba como dueño de la finca habiendo pagado-todos los plazos. También resulta que los demandantes,, menos uno, fueron citados en el expediente de dominio sin que se opusieran a él y en el mismo se presentaron tres, declaraciones de personas que ahora han fallecido, siendo una de ellas la de un hermano y heredero del causante Ce-lestino Cortijo Rosario, según las cuales los herederos de éste vendieron sus participaciones en la finca a Evaristo Rosario; y resulta de una escritura notarial que todos los demandantes compraron a Evaristo Rosario una parcela de esa finca, haciendo constar en ese - documento el vende-dor que es dueño de la finca por haberla, adquirido la mi-tad por herencia de su madre y la otra mitad por compra a la Sucesión de Celestino Cortijo Rosario.
En vista de los hechos expuestos y a pesar de que ios-demandantes declararon en el juicio no haber vendido a Evaristo Rosario sus participaciones en la finca como he-rederos de Celestino Cortijo Rosario, llegamos a la conclu-sión de que esa venta es cierta, hecho que ellos mismos aceptaron al comprar parte de la finca a Evaristo Rosario*, *433quien hizo constar en esa escritura que a ellos le había comprado una mitad de la finca.
Se alega en uno de los motivos del recursó que Eva-risto Rosario no podía promover el expediente de dominio porque tenía título escrito anterior inscribible, pero la prueba no demuestra que el gobierno español llegara a otorgarle la escritura de venta.
También alegan como errores para el recurso defectos en la tramitación del expediente de dominio y en el otor-gamiento de la escritura por la cual los demandantes com-praron parte de la finca a Evaristo Rosario pero prescin-diremos de ellos porque no fueron alegados en la demanda,, que sólo se fundó en no haber vendido los demandantes sus. derechos hereditarios a Evaristo Rosario y en que éste pres-cindió de fin título anterior para obtener la declaración de su dominio, pues no es lícito en apelación cambiar los térmi-nos en que la cuestión fué planteada por las alegaciones.

La sentencia apelada debe ser confirmada.

Los Jueces Asociados Sres. Wolf y Franco Soto no in-' fcervinieron en la resolución de este caso.